AO 245B (Rev 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Pagel of I



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      v.                                   (For Offenses Committed On or After November 1, 1987)



                     David Martinez-Gaspar                                 Case Number: 3:18-mj-23327-KSC

                                                                           Danielle Rachel Iredale
                                                                           Defendant's Attorney


REGISTRATION NO. 73379298

THE DEFENDANT:
 IZl pleaded guilty to count(s) _l_o_f_C_o_m_,_p_la_i_nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                          Count Number(s)
8: 1325                          ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                           -------------------
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl   Assessment: $10 WAIVED
IZl    Fine: WAIVED
IZl    Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Friday, December 28, 2018

                                             FILED
                                           I Dec 28 2018
                                    CLERK, U.S. DISTRICT COURT          HOORABLE KAREN s. CRAWFORD
                                 SOUTHERN DISTRICT OF CALIFORNIA        UNITED ST ATES MAGISTRATE JUDGE
                                 BY            sl ericas       DEPUTY




                                                                                                              3:18-mj-23327-KSC
